UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-2343


CECELIA D. WALTON,

                     Plaintiff - Appellant,

              v.

NC DEPARTMENT OF HEALTH AND HUMAN SERVICES, Disability
Determination Services,

                     Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. W. Earl Britt, Senior District Judge. (5:17-cv-00085-BR)


Submitted: March 8, 2019                                          Decided: April 18, 2019


Before NIEMEYER and KEENAN, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Cecelia D. Walton, Appellant Pro Se. Joseph Edward Elder, Assistant Attorney General,
NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Cecelia D. Walton appeals the district court’s orders denying relief on her

employment discrimination claims. We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. Walton v. N.C.

Dep’t of Health & Human Servs., No. 5:17-cv-00085-BR (E.D.N.C. Sept. 14, 2017 &

Nov. 7, 2018). We deny Walton’s motion to appoint counsel. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2